Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 1 of 14 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 BRENDA COMBS,
     PLAINTIFF

 VS.                                                    CASE NO. 1:19-cv-4851

 R1 RCM, INC.,
      DEFENDANT



                             COMPLAINT AND JURY DEMAND

                                         Nature of the Case

    1. Combs brings this action against her former employer, R1 RCM, Inc. (“R1”),

under the Americans With Disabilities Act of 1990 (“ADA”), as amended, 42 U.S.C. §

12101 et seq.

    2. Combs is a qualified individual with a disability who wants to work, needs to

work, and is capable of performing essential job functions with reasonable

accommodation.

    3. Combs suffers from high blood pressure, diabetes, a hiatel hernia, Barrett’s

esophagus, and gastroparesis and related bowel issues, all of which require that she be

able to use the restroom more frequently than an employee without those disabilities.

She is able to meet productivity requirements by working a slightly different schedule

than other employees and working additional hours in order to make up for the time

she spends attending to her biological needs.

Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
Complaint and Jury Demand                                                       Page 1 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 2 of 14 PageID #: 2




    4. The worst possible employment scenario for Combs is a position in which she is

expected to spend predetermined blocks of time on the telephone, meeting established

productivity levels, without the ability to leave when her body dictates that she needs a

break.

    5. The essential functions of Combs’s initial positions with R1, combined with the

reasonable accommodations provided, permitted Combs to meet or exceed R1’s

reasonable expectations, but the last position with R1 was a remote telephone position

without anyone present to assist, if necessary.

    6. Combs communicated the issue to R1’s management and human resources, but

R1 required Combs to remain in a “worst possible scenario position” in which

performance issues were a given; R1 then threatened her with a performance

improvement plan, but terminated her instead without providing any plan for

improvement.

                                      Jurisdiction and Venue

    7. Jurisdiction is conferred on this Court and invoked under 28 U.S.C. §§ 1331 and

1343(a)(4), and 42 U.S.C. § 12117.

    8. Venue is proper in the Southern District of the State of Indiana, Indianapolis

Division, under 28 U.S.C. § 1391(b), because R1’s registered agent is located here, and

the unlawful employment practices complained of occurred within this judicial district.




Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
Complaint and Jury Demand                                                       Page 2 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 3 of 14 PageID #: 3




    9. Defendant was an “employer” within the meaning of 42 U.S.C. § 12111(5)(A) at

all times relevant to this action and employed Combs in Indianapolis, Indiana.

    10. Combs was an "employee" within the meaning of 42 U.S.C. § 12111(4).

    11. Plaintiff Combs was an “individual with a disability” as defined by the ADA, 42

U.S.C. § 12102(1), at the time of and prior to her termination by R1.

    12. Plaintiff Combs was a "qualified individual with a disability" as defined by the

ADA, 42 U.S.C. § 12111(8), at the time of and prior to her termination by R1.

                                    Administrative Exhaustion

    13. Section 107(a) of the ADA, 42 U.S.C. § 12117, incorporates by reference §706 of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-5, and all

conditions precedent to jurisdiction under 42 U.S.C. §2000e-5(f)(3), are present.

    14. Combs satisfied her obligation to exhaust her administrative remedies by timely

filing Charge of Discrimination No. 471-2019-03008 with the United States Equal

Employment Opportunity Commission (“EEOC”) on May 9, 2019, within 300 days of

the commission of the alleged unlawful employment practices.

    15. While the referenced EEOC Charge only checked the box titled “Retaliation,” the

particulars of the Charge alleged disability discrimination, including failure to

accommodate, and the Respondent R1’s position statement responded to a claim of

disability discrimination.

    16. The EEOC issued a Dismissal and Notice of Rights on September 12, 2019.


Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
Complaint and Jury Demand                                                           Page 3 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 4 of 14 PageID #: 4




    17. On November 21, 2019, Combs filed an additional Charge of Discrimination

against R1 alleging disability discrimination, Charge, No. 470-2020-00586, which was

also filed within 300 days from the commission of the alleged unlawful employment

practices.

    18. The EEOC issued a Dismissal and Notice of Rights for Charge No. 470-2020-

00586 on November 26, 2019.

    19. This complaint was filed within 90 days of Combs's receipt of the EEOC’s

Dismissal and Notice of Rights for Charge Nos. 471-2019-03008 and 470-2020-00586.

                                              Parties

    20. Plaintiff Combs is and was a citizen and resident of the State of Indiana at all

relevant times.

    21. Defendant R1 is a Delaware corporation transacting business in Indiana and is

registered as a foreign corporation with the Indiana Secretary of State.

                                        Factual Allegations

    22. Plaintiff Combs was hired by St. Vincent Hospital in the billing department in

June of 2016 after being a temporary employee for eight months.

    23. Shortly thereafter, R1 purchased or assumed responsibility for the St. Vincent

billing operation.

    24. In June of 2017 Combs signed an offer letter to be employed by R1 and was

promised she we would not lose her seniority or position.


Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
Complaint and Jury Demand                                                        Page 4 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 5 of 14 PageID #: 5




    25. At all relevant times of employment Combs met or exceeded R1's legitimate

performance expectations when her disabilities were reasonably accommodated.

    26. Combs is a qualified individual with a disability, has a record of a disability

and/or is perceived by R1 to be disabled as these terms are defined by the ADA.

    27. Combs was diagnosed with high blood pressure in 2007, diabetes in 2008, a hiatel

hernia and Barrets' esophagus in 2012, and gastroparesis in 2013.

    28. In December of 2013, Combs was also diagnosed by her doctor with chronic

anxiety.

    29. Combs's conditions cause intermittent nausea, vomiting, bowel issues, and

abdominal pain which intermittently prevents her from working.

    30. Combs's physical condition was known to her supervisors, who recognized that

she was frequently sick and had frequent doctors' appointments.

    31. In August, 2017, Combs formally requested a reasonable accommodation in

order to assist her in performing the essential functions of her position, including a

flexible lunch-time to keep her blood glucose levels under control, frequent bathroom

breaks to help manage her diabetes and gastroparesis, and wearing comfortable shoes.

R1 agreed to these accommodations.

    32. Combs applied for and received the position of PFS, since it was a position she

was qualified to perform with her accommodations, and she was not required to spend

much of the day on the telephone.


Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
Complaint and Jury Demand                                                         Page 5 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 6 of 14 PageID #: 6




    33. In the PFS position, Combs only had to service 40 accounts each day and her

productivity was well over 40 accounts daily.

    34. In October of 2017 Combs was informed by R1 that she was moving to the

refund team.

    35. Combs did not object to this position change, since she had been doing refunds

and was qualified to perform that job. Combs was also told she would be training R1

international employees regarding her job functions.

    36. On November 5, 2018, Combs was called into a meeting with R1 management,

Krista Katris and Cole Elmer, and was told she was being placed into a new “remote”

position of Patient Access Insurance Specialist effective November 12, 2018.

    37. Combs was further advised she would have three weeks of training in the R1

Indiana facility before going remote, meaning she would be working alone from her

home.

    38. Combs expressed concerns about the new position regarding the amount of time

she would be required to spend on the telephone. She was told by R1 management,

Krista Katris and Cole Elmer, that she would just be on the phone 10% of the time.

    39. After the meeting Combs emailed her supervisors, Krista Katris and Cole Elmer,

and Matt Hand, a human resources employee, with additional questions concerning

productivity.




Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
Complaint and Jury Demand                                                      Page 6 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 7 of 14 PageID #: 7




    40. Later that evening, supervisor Cole Elmer came to Combs and stated he would

hate for her to lose her job if she did not take this position.

    41. Human Resources manager, Matt Hand, advised Combs to complete another

accommodation request and said he would discuss Combs’s position with the new

Human Resources manager, Daniela Zdravkovski.

    42. On November 7, 2018, Daniela Zdravkovski talked to Combs by telephone and

by email stating Combs needed to fill out a new accommodation form, since the

previous form was over one year old.

    43. On November 15, 2018, Combs completed the new accommodation request form

and sent the request with her records from the previous year showing she was receiving

an accommodation and was previously evaluated by a physician at St. Vincent

regarding her accommodation for 2016.

    44. R1 should have sent Combs for a reevaluation by another physician regarding

her new accommodation request for her new position, since Combs’s pervious

accommodation request did not mention any time limit on the telephone.

    45. Combs started a three-week training period on November 12, 2018 in the R1

“North” building in Indianapolis.

    46. During the first week R1 had access and system problems, and the second week

Combs was on prescheduled vacation.




Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
Complaint and Jury Demand                                                   Page 7 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 8 of 14 PageID #: 8




    47. While on vacation, Combs received a telephone call from the trainer “Julie,” who

told Combs that she had to pick up her computer to have “Skype” training from home

on Monday.

    48. Combs told Julie she was on vacation and could not pick up her computer until

Monday.

    49. When Combs took her computer home, she had no idea how to set it up and

participate in the training.

    50. It was not until Wednesday of the third week of training that Combs was able to

use her computer and she only worked three accounts that week, as a result. Morgan

Ballard sent Combs a “Skype” message asking about training and Combs replied that

she needed more training because of the access and the system issue.

    51. Morgan Ballard stated she would give another week of training for all of the four

employees involved because they were all having the same issues.

    52. On November 28, 2019, Combs had a “Skype” meeting about her

accommodation requests with Morgan Ballard, Amber, and Daniela Zdravkovski.

Combs was approved for flexible lunch and frequent restroom breaks, but her

productivity accommodation was denied and they did not talk about limiting time on

the telephone.

    53. Combs communicated the issue to R1’s management and human resources in a

November 28, 2018 “Skype” call in which she noted the impossibility of meeting


Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
Complaint and Jury Demand                                                      Page 8 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 9 of 14 PageID #: 9




productivity requirements if her disabilities necessitate she “drop” a call to use the

restroom, but R1’s response was she needed to meet productivity.

    54. Morgan Ballard sent Combs a re-cap of the meeting in an email and Combs

responded that the productivity requirement was an issue due to her disabilities;

Combs asked Ballard to work with her to meet productivity, but Ballard did not.

    55. Combs attended a meeting on December 6, 2018, with Ebony Willhite, Morgan

Balland, Latrenda Jones, and the trainer, Julie. Combs managers told her she was not

retaining information, was taking too long on accounts, and inputting incorrect

information in accounts. Combs managers laughed at her and belittled her in this

meeting.

    56. But “Julie” approved all the accounts Combs did and Julie also said Combs was

doing well.

    57. This December 6, 2018 meeting stemmed from management not wanting to

accommodate Combs.

    58. Combs asked human resources manager, Daniela Zdravkovski, in an email if

there any other position that would better accommodate her, but Daniela responded

that Combs was required to stay in her position for a minimum of 12 months before she

would be considered for an internal transfer.

    59. On December 11, 2018, Lucias (team leader) was instructed to “Skype” with

Combs to watch her work accounts. Lucias “signed off” on Combs’s performance


Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
Complaint and Jury Demand                                                        Page 9 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 10 of 14 PageID #: 10




 stating Combs was doing fine. Then later that day Lucias stated he could not sign-off on

 Combs because Morgan wanted to keep track of Combs’s accounts. Her accounts were

 reviewed for a couple of weeks with no issues, and approved on December 26, 2018.

     60. In February, 2019, Combs was assigned a sponsor, “Tom,” to help her with

 productivity. Tom “Skyped” with Combs as she was working accounts. Tom stated that

 Combs was meeting productivity and her accounts were done correctly. That was

 confirmed in an email from Tom sent to Combs and R1’s management.

     61. Combs repeatedly requested reassignment to a position that did not require

 extensive telephone usage and identified potential positions, but R1 denied her

 requests.

     62. On January 15, 2019, Combs filed a complaint with the R1 Ethics Point Hotline

 about her accommodation request. Arthur Salz, Manager Compliance, received the

 complaint and responded on January 17, 2019, as follows:

             “You submitted a case noting that your accommodation was not approved.

             We received your accommodation request and met with the appropriate

             parties on both the conversation that occurred as well the information on

             what was approved and what was not. As communicated to you, we have

             asked your HR Business Partner to meet with you as a follow-up to answer

             your questions on your accommodation. Your HR Business Partner has been

             working with your leadership team on the answers and will be the best


 Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
 Complaint and Jury Demand                                                      Page 10 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 11 of 14 PageID #: 11




             person to answer your remaining questions. I will follow-up with her to

             ensure she has reached out or will be.

             As both of these have now been addressed and I have provided you with the

             information, this case is closed. For questions on your accommodation, please

             work with your HR Business Partner and leaders. Thank you.”

     63. In February, 2019, Combs and human resources manager, Daniela Zdravkovski,

 exchanged emails concerning Combs’s request for an accommodation; Combs cited R1’s

 Disability Accommodations Policy, specifically “4.2 Examples of Reasonable

 Accommodation,” which includes as possible accommodations, “Job Restructuring”

 and “Reassigning an Associate to a vacant position for which he or she is qualified.”

 The reassignment example states no requirement that the R1 employee occupy a

 position for a minimum of twelve months before being reassigned to another position

 as part of a reasonable accommodation.

     64. But Zdravkovski cited the requirement contained in another policy of being in a

 position for a minimum of twelve months that is applicable to “internal transfers (new

 role/job title) and promotions.” This language does not state that it applies to reasonable

 accommodations.

     65. A policy requiring that a disabled employee remain in a position the employee

 cannot perform for at least twelve months before being reassigned to another position

 that would accommodate the employee would make the “reassignment”


 Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
 Complaint and Jury Demand                                                      Page 11 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 12 of 14 PageID #: 12




 accommodation unreasonable, since the employee would be required to fail in the first

 position for several months before being accommodated.

     66. R1’s strategy was to force Combs to stay in the remote telephone position for at

 least twelve months because R1 knew she could not perform the essential functions of

 that position and they could terminate her before being required to accommodate her

 by reassignment to a position she could perform.

     67. R1 told Combs she was being considered for a performance improvement plan,

 but no such plan was presented to Combs—she was terminated instead.

                                       Legal Causes of Action

      COUNT I – VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

     68. Plaintiff Combs incorporates paragraphs 1 through 67 by reference.

     69. Combs was at all relevant times a qualified individual with a disability under the

 ADA.

     70. Combs was at all relevant times capable of performing the essential functions of

 her job with reasonable accommodations.

     71. Defendant R1 was able to reasonably accommodate Combs without undue

 hardship, but refused to do so.

     72. Defendant R1’s actions violated the ADA when it refused to accommodate her

 disabilities.

     73. R1’s actions violated the ADA when it terminated Combs’s employment.


 Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
 Complaint and Jury Demand                                                      Page 12 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 13 of 14 PageID #: 13




     74. As a result of R1’s adverse employment actions Combs has been damaged.

        COUNT II – RETALIATION – AMERICANS WITH DISABILITIES ACT

     75. Plaintiff Combs incorporates paragraphs 1 through 67 by reference.

     76. Defendant R1 terminated Combs in retaliation for her requesting a reasonable

 accommodation or in retaliation for her exercising statutorily–protected conduct in

 requesting an accommodation.

     77. On January 15, 2019, Combs filed a complaint with the R1 Ethics Point Hotline

 about R1’s failure to accommodate her by a job restructuring or reassignment, and on

 March 27, 2019, R1 terminated Combs.

     78. R1 terminated Combs because she file an ethics complaint about R1’s failure to

 provide a reasonable accommodation for her disabilities.

     79. R1's actions were intentional, willful, and done in reckless disregard of Combs'

 ADA rights.

                                           Relief Requested

     80. Plaintiff Combs respectfully requests that this Court: enter judgment for Combs

 as follows:

     (a) Award Combs back pay, bonuses, and fringe benefits in an amount to be

 determined at trial;

     (b) Award Combs compensatory and punitive damages in an amount to be

 determined at trial;


 Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
 Complaint and Jury Demand                                                      Page 13 of 14
Case 1:19-cv-04851-JPH-DML Document 1 Filed 12/09/19 Page 14 of 14 PageID #: 14




     (e) Award Combs pre- and post-judgment interest, costs and reasonable attorney’s

 fees; and

     (f) Grant such further relief as the Court may deem just and proper.

                                                    Jury Demand

     Under Fed.R.Civ.P. 38(b), Combs demands a trial by jury.

                                     Respectfully submitted,

                                     /s/ Michael J. Cork

                                     Michael J. Cork Esq.
                                     5754 N. Delaware St.
                                     Indianapolis, IN 46220-2528
                                     317-517-4217
                                     Cork0@icloud.com
                                     Counsel for Plaintiff, Brenda Combs




 https://d.docs.live.net/4c24b576ac702068/Combs v. R1 RCM/Combs-Pleadings/




 Brenda Combs v. R1 RCM, Inc.; 1:19-cv-4851;
 Complaint and Jury Demand                                                   Page 14 of 14
